 PROB 12C                                                                            Report Date: October 21, 2019
(6/16)

                                       United States District Court                                  FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                            Oct 21, 2019
                                        Eastern District of Washington                          SEAN F. MCAVOY, CLERK




                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Nathan Mountain Chief                    Case Number: 0980 2:18CR00178-RMP-1
 Address of Offender: Homeless
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: March 6, 2019
 Original Offense:        Escape from Custody, 18 U.S.C. §§ 751(a), 4082(a)
 Original Sentence:       Prison - 6 Months;                Type of Supervision: Supervised Release
                          TSR - 12 Months
 Asst. U.S. Attorney:     George J.C. Jacobs, III           Date Supervision Commenced: May 17, 2019
 Defense Attorney:        John Barto McEntire, IV           Date Supervision Expires: May 16, 2020


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 08/07/2019, 08/23/2019, 09/11/2019, and 10/16/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            7           Standard Condition #13: You must follow the instructions of the probation officer related
                        to the conditions of supervision.

                        Supporting Evidence: Mr. Chief is alleged to have violated standard condition number 13
                        by failing to report to the U.S. Probation Office on October 16, 2019.

                        On May 20, 2019, Mr. Nathan Mountain Chief signed his conditions relative to case number
                        2:18CR00178-RMP-1, indicating he understood all conditions as ordered by the Court, to
                        include standard condition number 13, as noted above.

                        Specifically, on October 15, 2019, Mr. Chief was unsuccessfully discharged from the
                        Spokane Residential Reentry Center (RRC) where he had previously resided based on the
                        Court’s order. This conduct was previously reported to the Court on the petition dated
                        October 16, 2019. Mr. Chief was provided instruction by RRC staff, at the request of the
                        undersigned officer, to report immediately to the U.S. Probation Office in Spokane following
                        his departure. At 9:45 a.m., the client departed from the Spokane RRC following his
                        discharge from services.
Prob12C
Re: Chief, Nathan Mountain
October 21, 2019
Page 2

                       At 4:30 p.m., the client reported to the U.S. Probation Office in Spokane in the company of
                       Federal Defender’s Office staff. As a part of the meeting, Mr. Chief was directed to again
                       report back to the U.S. Probation Office by 9 a.m. the following day (October 16, 2019), to
                       which the client committed to doing. The client was questioned on why he had not
                       previously reported this date immediately following his discharge from the Spokane RRC,
                       but he was unable to provide a logical explanation and instead verbalized several different
                       thoughts at the same time that were nonsensical.

                       Mr. Chief then failed to report as directed on October 16, 2019, as directed. On October 18,
                       2019, shelter volunteer staff at the Union Gospel Mission, where the client was directed to
                       reside, were contacted with respect to the client, and staff advised the client has not been
                       seen or logged in by shelter staff since 2018. As a direct result of the client’s conduct, the
                       client’s current whereabouts are unknown.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      October 21, 2019
                                                                              s/Chris Heinen
                                                                              Chris Heinen
                                                                              U.S. Probation Officer


 THE COURT ORDERS
 [ ]   No Action
 [ ]   The Issuance of a Warrant
 [ ]   The Issuance of a Summons
 [X ]  The incorporation of the violation(s) contained in this petition
       with the other violations pending before the Court.
 [ ]   Defendant to appear before the Judge assigned to the case.
 [ X]  Defendant to appear before the Magistrate Judge.
 [ ]   Other
                                                                              Signature of Judicial Officer

                                                                                  10/21/2019
                                                                              Date
